DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan L. Tolstedt (Reg# 59,074) on May 7, 2021.
The application has been amended as follows:
Claim 28 is cancelled.
Claim 13 is amended to read:
A capacitive touch sensor, comprising: a plurality of spaced apart electrically conductive first electrodes [[110 ]]extending along a first direction; 
a plurality of spaced apart electrically conductive second electrodes [[120 ]]extending along a different second direction; and 
a plurality of electrically conductive bus lines [[170]], each bus line of the plurality of electrically conductive bus lines corresponding to one of the plurality of spaced apart electrically conductive first electrodes or one of the plurality of spaced apart electrically conductive second electrodes, a first end of each electrically conductive bus line of the plurality of electrically conductive bus lines terminating at a connection region at a periphery of the touch sensor for 

REASONS FOR ALLOWANCE
Claims 13-24, 26-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after final rejection.  The prior art references of record do not expressly teach the combination of all claim 13 element limitations as amended, the combination of all claim 19 element limitations as amended, the combination of all claim 23 element limitations as amended, the combination of all claim 26 element limitations as amended, or the combination of all claim 30 element limitations as amended.  Specifically, in regard to claim 13 the prior art of record does not expressly teach the concept of having a first end of each electrically conductive bus line of the plurality of electrically conductive bus lines terminating at a connection region at a periphery of the touch sensor for connection to a controller, an opposite second end of each electrically conductive bus line, except for at least one electrically conductive bus line, terminating at and making contact with a corresponding electrically conductive first electrode of .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621